On December 14, 2004, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison, with Five (5) years suspended, for the offense of Assault With a Weapon, a felony; Count II: Six (6) months in the Missoula County Detention Center, for the offense of Unauthorized Use of a Motor Vehicle, a misdemeanor; Count III: Six (6) months in the Missoula County Detention Center, for the offense of Operation a Motor Vehicle Without a Valid Driver’s License, a misdemeanor; Count IV: Ten (10) years in the Montana State Prison, with Five (5) years suspended, for the offense of Criminal Possession of Dangerous Drugs With Intent to Distribute, a felony; and Count VI: Six (6) months in the Missoula County Detention Center, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. All counts are to run concurrently.
On August 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Scott Spencer. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence is dismissed.
Done in open Court this 8 th day of August, 2005.
DATED this 17th day of August, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.